Citation Nr: 0501880	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  95-21 838	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a service connection claim for a right hip disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the residuals of a total right hip 
replacement.  In May 2004, the Board, in pertinent part, 
remanded this issue to provide the veteran an opportunity to 
present evidence at a personal hearing.  

In June 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

Although the RO adjudicated the issue concerning a right 
total hip replacement on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board will 
address the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a right hip disorder.

In August 2004, the veteran submitted an additional statement 
concerning his service connection claim for a right hip 
disorder.  The Board finds the correspondence is essentially 
redundant of evidence previously of record and that further 
RO consideration is not required prior to final appellate 
review.


FINDINGS OF FACT

1.  In an October 1998 decision the Board denied reopening a 
service connection claim for a right hip disorder, 
essentially based upon a finding that the evidence did not 
demonstrate a present disability related to an injury in 
service.

2.  Evidence added to the record since the October 1998 
determination includes new evidence demonstrating the 
veteran's right hip disorder is related to service and thus 
bears directly and substantially upon the specific matter 
under consideration; the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  Persuasive medical evidence demonstrates the veteran's 
present right hip disorder, including residuals of a right 
total hip replacement, was not incurred as a result of an 
injury during active service nor as a result of any incident 
of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted; the claim 
of entitlement to service connection for a right hip disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  The veteran's right hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his service connection claim by 
correspondence dated in May 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2002 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2002 VCAA notice generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  The May 2002 statement of 
the case specifically cited 38 C.F.R. § 3.159(b)(1), which 
includes the VCAA "fourth element."  In light of the actual 
notice provided, the Board finds that any content deficiency 
in VCAA notice was non-prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  In discussions with VA personnel the veteran 
reported he had no additional information to submit in 
support of his claim.  The Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of a right leg or hip disorder.  The 
veteran's July 1968 separation examination revealed a normal 
clinical evaluation of the lower extremities.  In his report 
of medical history the veteran denied any joint or bone 
problems.  He also denied any other illnesses or injuries.

A claim for service connection for residuals of a furuncle of 
the right groin was originally denied in a June 1971 rating 
decision.  

The post-service medical records show the veteran was treated 
for a perianal abscess in late 1970 and for injury of the 
right foot in 1989.

In February 1989, the veteran requested his service 
connection claim be reopened, including for a right leg and 
hip problem.  The claim was denied in May 1989, with the 
issue characterized as service connection for a right leg and 
hip condition.  Notice was sent to the veteran, but he did 
not respond and the May 1989 rating decision became final.  

The veteran attempted to reopen his claim in June 1993.  The 
RO denied the claim in a February 1995 rating decision on a 
new and material basis, which the veteran then appealed.  

In an October 1998 decision the Board also denied reopening a 
service connection claim for a right hip and leg disorder.  
The "new" evidence considered in that decision included lay 
statements dated in August 1995 from the veteran's brother, 
R.B.C.; his mother, E.H.C.; and a former spouse, L.C.; as 
well as the veteran's own August 1995 hearing testimony; a 
private medical report from Dr. C.S. dated in August 1995, 
and VA outpatient clinical reports, dating from September 
1994 to January 1998.

The Board, however, found the report from Dr. C.S. and the VA 
clinical reports were not relevant to the issue on appeal.  
It was noted that the veteran had testified that he had had a 
right groin injury in service which had resulted in an injury 
to his right leg and right hip.  He stated that he had been 
hospitalized for an extensive period of time in a Field 
Hospital in Saigon and then flown to a rehabilitation center 
to get back the use of his right leg and right hip, adding 
that he had previously filed a claim for this injury at the 
New Orleans VA in July 1968.  During a June 1998 hearing the 
veteran stated that he was injured while setting up a tent 
when he fell upon a tent pole and it stuck in his right 
groin.  The lay statements submitted in support of the claim 
also noted the veteran had been hospitalized in the 3rd Field 
Hospital in Saigon for a hip injury.  The Board noted 
repeated attempts to locate medical evidence pertaining to 
hospitalization in Saigon and at a rehabilitation hospital in 
1968 for a right hip and right leg injury had been 
unsuccessful. 

The pertinent evidence of record submitted since the October 
1998 Board decision includes the veteran's statements in 
support of his claim, VA medical treatment reports dated from 
December 1970 to April 1972 and from June 1997 to July 2002, 
a July 2002 VA medical statement, and personal hearing 
testimony in June 2004.  VA hospital records show the veteran 
underwent incision and drainage of a perirectal abscess in 
December 1970 and total hip arthroplasty in April 2000.  

A September 2000 orthopedic surgery report addendum noted the 
veteran had requested an opinion relating his right hip 
disorder to service, but the examiner stated there were no 
known hip injuries in service and, in essence, that the 
veteran's hip disorder had developed several years after 
service.  In handwritten correspondence dated in July 2002 a 
VA physician, H.C., stated the veteran's current hip 
replacement was more likely than not directly related to his 
service-connected hip injury.  No information was provided, 
however, as to the rationale for that opinion nor of the 
specific nature of any hip injury occurring during active 
service.

At his personal hearing before the undersigned Veterans Law 
Judge in June 2004 the veteran reiterated his claim for 
entitlement to service connection for residuals of a right 
total hip replacement.  He repeated his claims that his right 
hip disorder was the result of an injury during service in 
Vietnam when he fell on a piece of metal that stuck him near 
the hip joint.  He reported, in essence, that the metal had 
been removed, but that he had been treated for an infection 
to the wound site which later resulted in his right total hip 
replacement.  

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
[An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.]

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an October 1998 decision the Board denied reopening a 
service connection claim for a right hip disorder.  The 
evidence available at the time of that decision included 
medical evidence of a present right hip and lay evidence of 
an injury in service.  The denial was essentially based upon 
a finding that the evidence did not demonstrate a present 
disability related to an injury in service.  The 
determination is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).  

The Board finds that July 2002 VA physician's opinion is new 
evidence, that bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The credibility of this evidence must 
be presumed for the purpose of deciding whether it is new and 
material.  Justus, 3 Vet. App. 510.  As this evidence was not 
of record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.

As noted above, all applicable VA duties to notify and assist 
have been met in this case.  The veteran has consistently 
asserted his claim of entitlement to service connection.  
Therefore, the Board finds the veteran is not prejudiced by 
appellate review of his service connection claim on the 
merits.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the Board finds the September 2000 VA 
orthopedic surgeon's report that there were no known hip 
injuries in service and that the veteran's hip disorder 
developed several years after service is persuasive.  The 
Board notes that as an orthopedic surgeon the September 2000 
VA examiner was sufficiently qualified to provide this 
opinion as to etiology.  The Board further finds that the 
July 2002 VA physician's opinion is considered to be of 
little probative weight because it is inconsistent with the 
other evidence of record and because no rationale was 
provided as to the basis for the opinion.  In fact, no 
specific information was provided as to the nature of the hip 
injury indicated as having been incurred during service.  The 
lay statements submitted in support of the veteran's claim of 
having sustained a hip injury during active service in 
Vietnam are also considered to be of little probative weight 
because they cannot establish a relationship between any in-
service hip injury and the hip condition which required 
surgery many years after the veteran's release from service, 
particularly in view of the findings of the veteran's July 
1968 separation examination and his own report of medical 
history at that time.

Based upon the evidence of record, the Board finds the 
veteran's right hip disorder, including the residuals of a 
right total hip replacement, was not incurred or aggravated 
during active service nor as a result of any incident of 
service.  There is no evidence indicating the veteran's right 
hip arthritis was manifest within one year of his discharge 
from active service.  Therefore, entitlement to service 
connection is not warranted for this disorder.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a right hip disorder is reopened.

Entitlement to service connection for a right hip disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


